                                          Case 4:17-cv-02474-JSW Document 53 Filed 01/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LISA ROSILLO, et al.,                              Case No. 17-cv-02474-JSW
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DIRECTING DEFENDANTS
                                                 v.                                         TO FILE STATUS REPORT
                                   9

                                  10     ANNIE'S HOMEGROWN INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 17, 2017, the Court stayed this case “until the FDA’s regulatory process

                                  14   regarding use of the term ‘natural’ on food labeling is completed.” (Dkt. No. 46 at 6.) On January

                                  15   26, 2018, nearly one year ago, the Court stated that it “would not indefinitely stay this case on the

                                  16   hope that Congress or the FDA will eventually, at some unknown point in time, have something to

                                  17   say on this issue.” (Dkt. No. 50 at 1.) On January 2, 2019, Plaintiffs filed a status report

                                  18   indicating that the FDA had yet to rule on the term “natural” as used in food labeling. (Dkt. No.

                                  19   52 at 2.) Plaintiffs also stated there had been no indicating from the FDA that any “rulemaking”

                                  20   on the term “natural” for food labels would be forthcoming. (Id.)

                                  21          The Court HEREBY ORDERS Defendants to submit to the Court a status report outlining

                                  22   their position(s) regarding the stay. This status report shall be no longer than three pages and is

                                  23   due by January 9, 2019.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 4, 2019

                                  26                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  27                                                    United States District Judge
                                  28
